Title: From George Washington to James McHenry, 24 April 1783
From: Washington, George
To: McHenry, James


                        
                            Dear Sir,
                            Newburgh 24th April 1783.
                        
                        Immediately upon the Receipt of your letter of the 15th expressive of your wish to go to the Court of
                            Versailles, or London as Official Secretary to the Embassy; I wrote to Messrs Livingston & Maddison on the
                            subject, & mentioned you in warm terms to them—the Letters will go by this days Post.
                        I thank you very sincerely for your kind congratulation on the approaching Peace; none can enjoy it with more
                            heart felt satisfaction than myself; but when I shall be able to leave this place is uncertain. there are many embarrassing
                            matters to settle first, and I am at this moment surrounded by more perplexing circumstances than you can have an idea of.
                        As I shall have pleasure in spending a day at Baltimore on my return home, I can have no merit in complying
                            with what you say is the wish of the Citizens of that place; from whom I have received many marks of polite attention. I
                            am with much truth Dr Sir Yr most Obedt & Affe Servt
                        
                            Go: Washington
                        
                        
                            P.S. The inclosed is copy of a letter written to you agreeably to its date. Colo. Vose is not now with
                                the Army.
                        
                    